Citation Nr: 1708684	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-16 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1987 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2016, the Veteran submitted a notice of disagreement as to a July 2016 rating action which assigned an effective date for the award of service connection for sinusitis with rhinitis, and which assigned an effective date for the award of special monthly compensation,

In a February 2017 statement, the representative identified two other issues as on appeal, namely entitlement to service connection for psychiatric disability and for headaches.  Service connection for psychiatric disability was granted in a March 2010 rating action, and service connection for headaches was denied in an unappealed March 2008 rating action.  Consequently, the Board will not further address either issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required to obtain an adequate opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address all appropriate theories of entitlement. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Veteran contends that his hypertension initially began during his military service.  In the alternative, he also contends that hypertension was caused or aggravated by service-connected PTSD.  VA initially provided an examination for the Veteran's claim in June 2016.  The examination is inadequate.  Secondary service connection may be established for disability which is aggravated by a service-connected condition.  In this instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  The June 2016 VA examiner only opined as to whether the Veteran's PTSD with depression caused, not aggravated, his hypertension.  As the examiner did not address the theory of aggravation, a remand is necessary in order to determine whether the Veteran's service-connected psychiatric disorder aggravated his hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a qualified medical professional to provide an opinion regarding the etiology of the Veteran's hypertension.  The entire claims file should be made available to and be reviewed by the examiner.  If the examiner indicates that an examination should be conducted, arrange for an examination.  An explanation for all opinions expressed must be provided.  

a)  The examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that hypertension had onset in or is otherwise related to the Veteran's military service.  The examiner should consider the Veteran's lay statements describing treatment for high blood pressure during his military service.  

b)  The examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD with depression caused his hypertension.

c)  The examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD with depression aggravated (increased in disability beyond the natural progression) his hypertension.  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected PTSD.

A complete rationale for all opinions should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

2.  Then, readjudicate the claim on appeal. If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

